Title: From George Washington to Major General Philip Schuyler, 22 October 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Valentine’s Hill22nd Octobr 1776.

From my Remote Situation, & my Ignorance of the Country in which the Army under Your Command to the Northward, is to act, it is impossible for me to give any Peremptory Orders or scarcely my Opinion as to the Direction of Matters in Your Quarter. I am Confident Your own good Sense, Zeal & Activity will suggest to You the most probable Means of making amends for the Heavy Loss we have sustained by the Destruction of General Arnold’s Fleet upon Lake Champlain, But my Experience of the many Evils attending the Calling in a Considerbale Body of raw Militia, obliges me to give You my Sentiments upon that Head, and to tell You that I fear they will render You more Disservice than any real Good. From their Want of Every Camp necessary when they join a regular Army, they commit an intollerable Waste of Stores, which once put into their Hands, can scarcely be ever regained, and are so much dead loss to the Public. And for Want of Regularity in their Drafts of Ammunition & other necessaries, they consume much more than is convenient to spare from a Garrison near a Source of Supplies, much less from one at such a Distance, that It requires Every Exertion to keep up the Magazines at the best of Times.
I have been informed that Ticonderoga properly garrisoned and supplied with Provisions & Ammunition, is almost impregnable, Even at a Season of the Year when an Army can lay before It with the greatest Conveniency, if so, instead of Calling up a Number of Useless Hands & Mouths, (for such I deem Militia in General) I would advise a Collection of as much Provision as could possibly be got together, Which, if sufficient for nine thousand Effective Men, of which Your Army consisted by Genl Arnold’s Letter, I should imagine You could keep Carlton & Burgoyne at Bay, till the Rigour of the Season would oblige them to raise the Seige, not only for Want of Conveniencies to lay in the Field, but for Fear the freezing of the Lake should make their return impracticable in Case of Accident. I would recommend the removal of Carriages & draft Cattle of all Kinds from the Country adjacent, that if they should attempt to slip by Tionderoga by any

Other Rout & come down upon the Settlements, that Plan should be rendered abortive, for Want of Means of Conveyance of Baggage & stores.
I am unacquainted with the Extent of Your Works and consequently of the Number of Men necessary to man them. If your present Numbers should be insufficient for that purpose, I would then by all Means advise Your making up the Deficiency out of the best regulated and equipped Militia. Some might also be Useful in Bringing up supplies & fill the Places of Men who would render more service with Arms in their Hands.
You will always be kind enough to bear in Mind, that I am Giving my Opinion not issuing my Orders. The Vexation I have experienced from the Humours & intolerable Caprices of Militia at a Critical Time, makes me feel sensibly for the Officer who is to depend upon them in the Day of Trial.
Upon the whole I beg You may not be influenced by any Thing I have thrown out, You have had Experience of the Temper of the People who will probably march to Your Assistance & therefore know whether they differ in Character from those who have reinforced the Army under my Command. In full Confidence that You will do what seems best to Your Judgment, I submit the Matter Entirely to You only Esteeming Myself happy, if any Hints of mine should be serviceable to You. I am Dear Sir With Real Esteem, Your Most Obedt Servt

Go. Washington

